 

Exhibit 10.22

 

 

AMERICAN MULTI-CINEMA, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

PURPOSE:

1

 

 

 

SECTION 2.

DEFINITIONS:

1

2.1

“Active Participant”

1

2.2

“Adoption Agreement”

1

2.3

“Beneficiary”

2

2.4

“Board”

2

2.5

“Committee”

2

2.6

“Compensation”

2

2.7

“Crediting Date”

2

2.8

“Deferred Compensation Account” or “Account”

2

2.9

“Disabled”

2

2.10

“Education Account”

3

2.11

“Effective Date”

3

2.12

“Employee”

3

2.13

“Employer”

3

2.14

“Employer Credits”

4

2.15

“In-Service Account”

4

2.16

“Normal Retirement Age”

4

2.17

“Participant”

4

2.18

“Participant Deferral Agreement”

4

2.19

“Participant Deferral Credits”

4

2.20

“Participating Employer”

4

2.21

“Performance-Based Compensation”

5

2.22

“Plan”

5

2.23

“Plan Administrator”

5

2.24

“Plan Year”

5

2.25

“Provider”

5

2.26

“Qualifying Distribution Event”

5

2.27

“Retirement Account”

6

2.28

“Service”

6

2.29

“Specified Employee”

6

2.30

“Spouse” or “Surviving Spouse”

6

2.31

“Student”

6

2.32

“Trust”

7

2.33

“Trustee”

7

2.34

“Unforeseeable Emergency”

7

2.35

“Years of Service”

7

 

 

 

SECTION 3.

PARTICIPATION:

7

 

i

--------------------------------------------------------------------------------


 

SECTION 4.

CREDITS TO DEFERRED COMPENSATION ACCOUNT:

8

4.1

Participant Deferral Credits

8

4.2

Employer Credits

10

4.3

Deferred Compensation Account

10

 

 

 

SECTION 5.

QUALIFYING DISTRIBUTION EVENTS:

10

5.1

Separation from Service

10

5.2

Disability

11

5.3

Death

11

5.4

In-Service Distributions

11

5.5

Education Distributions

11

5.6

Unforeseeable Emergency

13

 

 

 

SECTION 6.

QUALIFYING DISTRIBUTION EVENTS PAYMENT OPTIONS:

14

6.1

Payment Options

14

6.2

De Minimis Amounts

15

6.3

Subsequent Elections

15

6.4

Acceleration Prohibited

16

 

 

 

SECTION 7.

VESTING:

16

 

 

 

SECTION 8.

ACCOUNTS; DEEMED INVESTMENT; ADJUSTMENTS TO ACCOUNT:

16

8.1

Accounts

16

8.2

Deemed Investments

17

8.3

Adjustments to Deferred Compensation Account

17

 

 

 

SECTION 9.

ADMINISTRATION BY COMMITTEE:

18

9.1

Membership of Committee

18

9.2

Committee Officers; Subcommittee

18

9.3

Committee Meetings

18

9.4

Transaction of Business

18

9.5

Establishment of Rules

19

9.6

Conflicts of Interest

19

9.7

Correction of Errors

19

9.8

Authority to Interpret Plan

19

9.9

Third Party Advisors

20

9.10

Expense Reimbursement

20

9.11

Indemnification

20

 

 

 

SECTION 10.

CONTRACTUAL LIABILITY; TRUST:

20

10.1

Contractual Liability

20

10.2

Trust

21

 

ii

--------------------------------------------------------------------------------


 

SECTION 11.

ALLOCATION OF RESPONSIBILITIES:

21

11.1

Employer

21

11.2

Committee

21

11.3

Plan Administrator

22

 

 

 

SECTION 12.

BENEFITS NOT ASSIGNABLE; FACILITY OF PAYMENTS:

22

12.1

Benefits Not Assignable

22

12.2

Payments to Minors and Others

22

 

 

 

SECTION 13.

BENEFICIARY:

23

 

 

 

SECTION 14.

AMENDMENT AND TERMINATION OF PLAN:

24

14.1

Termination in the Discretion of the Employer

24

14.2

No Financial Triggers

24

 

 

 

SECTION 15.

COMMUNICATION TO PARTICIPANTS:

24

 

 

 

SECTION 16.

CLAIMS PROCEDURE:

25

16.1

Filing of a Claim for Benefits

25

16.2

Notification to Claimant of Decision

25

16.3

Procedure for Review

26

16.4

Decision on Review

26

16.5

Action by Authorized Representative of Claimant

26

 

 

 

SECTION 17.

MISCELLANEOUS PROVISIONS:

27

17.1

Set off

27

17.2

Notices

27

17.3

Lost Distributees

27

17.4

Reliance on Data

28

17.5

Receipt and Release for Payments

28

17.6

Headings

28

17.7

Continuation of Employment

28

17.8

Merger or Consolidation; Assumption of Plan

29

17.9

Construction

29

 

--------------------------------------------------------------------------------


 

AMERICAN MULTI-CINEMA, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Section 1.              Purpose:

 

The Employer has adopted the Plan, originally effective January 1, 1994, amended
and restated as of January 1, 2003, and as hereby amended and restated effective
January 1, 2005, in order to provide a means by which certain eligible Employees
may elect to defer receipt of current Compensation from the Employer for the
purpose of providing retirement and other benefits on behalf of such Employees.
The Plan is intended to be a nonqualified deferred compensation plan that
complies with the provisions of Section 409A of the Internal Revenue Code (the
“Code”) and that is an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974 (“ERISA”).

 

Section 2.              Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

 

2.1          “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant immediately upon a determination by the
Committee that the Participant has ceased to be an Employee, or that the
Participant no longer meets the eligibility requirements of the Plan.

 

2.2          “Adoption Agreement” means the written agreement pursuant to which
a Participating Employer may adopt the Plan with the consent of Employer.

 

--------------------------------------------------------------------------------


 

2.3          “Beneficiary” means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 hereof.

 

2.4          “Board” means the Board of Directors of Employer.

 

2.5          “Committee” means the Employer, or such person(s) as may be
determined by Employer under Section 9 from time to time.

 

2.6          “Compensation” means base salary and any bonus (including
Performance-Based Compensation) but excluding commissions, expense
reimbursements or allowances, cash and non-cash fringe benefits and any
stock-based incentive compensation.

 

2.7          “Crediting Date” means any business day on which an amount
representing a Participant Deferral Credit is received by the Provider and on
which securities are traded on a national securities exchange, or the first such
day thereafter.

 

2.8          “Deferred Compensation Account” or “Account” means the account
maintained with respect to each Participant under the Plan. The Deferred
Compensation Account shall be credited with Participant Deferral Credits and
Employer Credits, credited or debited for deemed investment gains or losses, and
adjusted for payments in accordance with the rules and elections in effect under
Section 8. The Deferred Compensation Account of a Participant shall include any
In-Service Account or Education Account of the Participant, if applicable.

 

2.9          “Disabled” means a Participant who is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment

 

2

--------------------------------------------------------------------------------


 

which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering Employees of Employer.

 

2.10        “Education Account” means a separate account to be kept for each
Participant who has elected to take education distributions as described in
Section 5.5. The Education Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

 

2.11        “Effective Date” of this amendment and restatement of the Plan shall
be January 1, 2005. Any amounts credited to an Account pursuant to the terms of
the Plan which were not earned and vested before January 1, 2005, shall be
subject to the terms of this Plan.

 

2.12        “Employee” means an individual employed by Employer who (i) is a
highly compensated or management employee of the Employer and (ii) has
Compensation in the immediately preceding Plan Year in excess of the annual
benefit limit prescribed for defined benefit plans under Section 415(b)(1)(A) of
the Code, as adjusted from time to time ($175,000 in 2006). An individual shall
cease to be an Employee upon the Employee’s termination of Service.

 

2.13        “Employer” means American Multi-Cinema, Inc. and, where appropriate
in the context, any Participating Employer which adopts this Plan with
Employer’s consent. American Multi-Cinema, Inc. shall have the sole authority to
administer, interpret and amend the Plan, as “Employer”.

 

3

--------------------------------------------------------------------------------


 

2.14        “Employer Credits” means the amounts, if any, credited to the
Participant’s Deferred Compensation Account by Employer pursuant to the
provisions of Section 4.2.

 

2.15        “In-Service Account” means a separate account to be kept for each
Participant who has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

 

2.16        “Normal Retirement Age” of a Participant means age 65.

 

2.17        “Participant” means with respect to any Plan Year an Employee who
has been designated by the Committee as a Participant and who has entered the
Plan or who has a Deferred Compensation Account under the Plan. A Participant
who has an amount credited to his Account will remain a Participant even if his
Compensation declines below the minimum annual amount normally required to be
deemed “highly compensated” and, therefore, eligible for the Plan.

 

2.18        “Participant Deferral Agreement” means a written agreement entered
into between a Participant and the Employer pursuant to the provisions of
Section 4.1.

 

2.19        “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

 

2.20        “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Employer, which as
of the date of this restatement refers to AMC Card Processing Services, Inc.

 

4

--------------------------------------------------------------------------------


 

2.21        “Performance-Based Compensation” means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months in which the Participant performs
services. Organizational or individual performance criteria are considered
preestablished if established in writing within 90 days after the commencement
of the period of service to which the criteria relates, provided that the
outcome is substantially uncertain at the time the criteria are established.
Performance-based compensation may include payments based upon subjective
performance criteria in accordance as provided in regulations and administrative
guidance promulgated under Section 409A of the Code.

 

2.22        “Plan” means the American Multi-Cinema, Inc. Nonqualified Deferred
Compensation Plan, as herein set out and as amended from time to time.

 

2.23        “Plan Administrator” means Employer, or its designee.

 

2.24        “Plan Year” means the twelve-month period ending on the last day of
December and each anniversary thereof.

 

2.25        “Provider” means a third party providing administrative and other
services to Employer in connection with the Plan, which currently is Principal
Financial Group (or its designated affiliate), but also including any successor
entity appointed by Employer in the future.

 

2.26        “Qualifying Distribution Event” means (i) the separation from
Service of the Participant, (ii) the date the Participant becomes Disabled,
(iii) the death of the Participant, (iv) the time specified by the Participant
for an in-service or education distribution, or (v) an Unforeseeable Emergency,
each to the extent provided in Section 5.

 

5

--------------------------------------------------------------------------------


 

2.27        “Retirement Account” means the portion of the Deferred Compensation
Account of a Participant, excluding any In-Service Account or any Education
Account. The Retirement Account shall be adjusted in the same manner and at the
same time as the Deferred Compensation Account under Section 8 and in accordance
with the rules and regulations in effect under Section 8.

 

2.28        “Service” means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee’s right to reemployment is provided either by
statue or contract.

 

2.29        “Specified Employee” means an employee who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and without regard to Section 416(i)(5) of the Code)
at any time during the twelve-month period ending on December 31 of each year
(the “identification date”). If the person is a key employee as of any
identification date, the person is treated as a Specified Employee for the
twelve-month period beginning on the first day of the fourth month following the
identification date.

 

2.30        “Spouse” or “Surviving Spouse” means, except as otherwise provided
in the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

 

2.31        “Student” means the individual designated by the Participant in the
Participant Deferral Agreement with respect to whom the Participant will create
an Education Account.

 

6

--------------------------------------------------------------------------------


 

2.32        “Trust” means the “rabbi” trust fund which may be established by
Employer from time to time pursuant to Section 10.2.

 

2.33        “Trustee” means the trustee named in the agreement establishing the
Trust and such successor or additional trustee(s) as may be named pursuant to
the terms of the agreement establishing the Trust.

 

2.34        “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s Spouse or a dependent (as defined in Section 152(a) of the Code)
of the Participant, (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

2.35        “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes (to the extent any Employer Profit Sharing
Credits are made hereunder), Years of Service shall be calculated from the
Crediting Date on which the Employer Profit Sharing Credit is made to the
Participant’s Account.

 

Section 3.              Participation:

 

The Committee in its discretion shall designate each Employee who is eligible to
participate in the Plan. An Employee designated by the Committee as a
Participant who has not otherwise entered the Plan shall enter the Plan and
become a Participant as of the date determined by the Committee. A Participant
who separates from Service with the Employer and who later returns to Service
will not be an Active Participant under the Plan except upon satisfaction of
such terms and conditions as the Committee shall establish upon the
Participant’s

 

7

--------------------------------------------------------------------------------


 

return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.

 

Section 4.              Credits to Deferred Compensation Account:

 

4.1          Participant Deferral Credits. Each Active Participant may elect, by
entering into a Participant Deferral Agreement with the Employer, to defer the
receipt of Compensation from the Employer (i) as a percentage of Compensation
(excluding any bonus) below the applicable Code § 402(g) limit, (ii) as a
percentage of Compensation (excluding any bonus) above the applicable Code §
402(g) limit, and/or (iii) as a percentage of any bonus paid for the year, all
as specified in the Participant Deferral Agreement. The amount of the
Participant Deferral Credit shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 8. The
following special provisions shall apply with respect to the Participant
Deferral Credits of a Participant:

 

4.1.1       The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.

 

4.1.2       An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participant Deferral Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participant
Deferral Agreement shall become effective with respect to such Participant as of
the first day of January following the date such Participant Deferral Agreement
is received by the Committee. A Participant’s election may be changed at any
time prior to the last permissible date for making the election as permitted in
this Section 4.1, and shall thereafter be irrevocable. The election of a
Participant shall continue in effect for subsequent years until modified by the
Participant as permitted in this Section 4.1, or until the earlier of the date
the Participant separates from Service or ceases to be an Active Participant
under the Plan.

 

4.1.3       In the case of the first year in which the Participant becomes
eligible to participate in the Plan, the Participant may execute and deliver a
Participant Deferral Agreement to the Committee within 30 days after the date
the Participant enters the Plan to be effective as of the first payroll period
next following the date the Participant

 

8

--------------------------------------------------------------------------------


 

Deferral Agreement is received by the Committee. For Compensation that is earned
based upon a specified performance period (for example, an annual bonus), where
a deferral election is made in the first year of eligibility but after the
beginning of the service period, the election will be deemed to apply to
Compensation paid for services subsequent to the election if the election
applies to the portion of the Compensation equal to the total amount of the
Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.

 

4.1.4       A Participant may unilaterally modify a Participant Deferral
Agreement (either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral) by providing a written modification
of the Participant Deferral Agreement to the Employer. The modification shall
become effective as of the first day of January following the date such written
modification is received by the Committee.

 

4.1.5       If the Participant performed services continuously from a date no
later than the date upon which the performance criteria are established through
a date no earlier than the date upon which the Participant makes an initial
deferral election, a Participant Deferral Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become both substantially
certain to be paid and readily ascertainable.

 

4.1.6       If the Employer has a fiscal year other than the calendar year,
Compensation relating to service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant’s election
only if the election to defer is made not later than the close of the Employer’s
fiscal year next preceding the first fiscal year in which the Participant
performs any services for which such Compensation is payable.

 

4.1.7       Compensation payable after the last day of the Participant’s taxable
year solely for services provided during the final payroll period containing the
last day of the Participant’s taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

 

4.1.8       The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

 

4.1.9       The requirements of Section 4.1.2 relating to the timing of the
Participant Deferral Agreement shall not apply to any deferral elections made on
or before March 15, 2005, provided that (a) the amounts to which the deferral
election relate have not been

 

9

--------------------------------------------------------------------------------


 

paid or become payable at the time of the election, (b) the Plan was in
existence on or before December 31, 2004, (c) the election to defer compensation
is made in accordance with the terms of the Plan as in effect on December 31,
2005 (other than a requirement to make a deferral election after March 15,
2005), (d) the Plan is otherwise operated in accordance with the requirements of
Section 409A of the Code, and (e) the Plan is amended to comply with Section
409A in accordance with Q&A 19 of Notice 2005-1.

 

4.2          Employer Credits. The Employer may, but need not, cause the
Committee to credit to the Deferred Compensation Account of any Active
Participant an Employer Discretionary or Profit Sharing Credit as determined by
the Employer. As of the date of this restatement of the Plan, no Employer
Credits are contemplated.

 

4.3          Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant.

 

Section 5.              Qualifying Distribution Events:

 

5.1          Separation from Service. If the Participant separates from Service
with the Employer, the vested balance in the Deferred Compensation Account shall
be paid to the Participant by Employer as provided in Section 6. Notwithstanding
the foregoing, no distribution shall be made earlier than six months after the
date of separation from Service (or, if earlier, the date of death) with respect
to a Participant who is a Specified Employee of a corporation the stock in which
is traded on an established securities market or otherwise. Any payments to
which a Specified Employee would be entitled during the first six months
following the date of separation from Service shall be accumulated and paid on
the first day of the seventh month following the date of separation from
service.

 

10

--------------------------------------------------------------------------------


 

5.2          Disability. If the Participant becomes Disabled while in Service,
the balance in the Deferred Compensation Account shall be paid to the
Participant by the Employer as provided in Section 6.

 

5.3          Death. If the Participant dies while in Service, the Employer shall
pay a benefit to the Participant’s Beneficiary in an amount equal to the balance
in the Participant’s Deferred Compensation Account as of the date of death.
Payment of such benefit shall be made by the Employer as provided in Section 6.
If a Participant dies following his separation from Service for any reason, and
before all payments under the Plan have been made, the balance in the Deferred
Compensation Account shall be paid by the Employer to the Participant’s
Beneficiary in a single lump sum.

 

5.4          In-Service Distributions. A Participant may designate in the
Participant Deferral Agreement to have a specified amount credited to the
Participant’s In-Service Account for in-service distribution in a lump sum
payment at the date specified by the Participant. In no event may an in-service
distribution be made prior to two years following the establishment of the
In-Service Account of the Participant. Notwithstanding the foregoing, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance in the In-Service Account has been distributed, then the
balance in the In-Service Account on the date of the Qualifying Distribution
Event shall be distributed to the Participant in the same manner and at the same
time as the balance in the Deferred Compensation Account is distributed under
Section 6 and in accordance with the rules and elections in effect under
Section 6.

 

5.5          Education Distributions. A Participant may designate in the
Participant Deferral Agreement to have a specified amount credited to the
Participant’s Education Account for

 

11

--------------------------------------------------------------------------------


 

education distributions the date specified by the Participant. If the
Participant designates more than one Student, the Education Account will be
divided into a separate Education Account for each Student, and the Participant
may designate in the Participant Deferral Agreement the percentage or dollar
amount to be credited to each Education Account. In the absence of a clear
designation, all credits made to the Education Account shall be equally
allocated to each Education Account. The Employer shall pay to the Participant
the balance in the Education Account with respect to the Student at the time and
in the manner designated by the Participant in the Participant Deferral
Agreement. If the Participant elects to receive education distributions in
annual installment payments (over four to six years), the payment of each annual
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant’s Education Account
pursuant to Section 8 of the Plan. Such adjustment shall be made by dividing the
balance in the Education Account on such date by the number of annual
installments remaining to be paid hereunder; provided that the last annual
installment due under the Plan shall be the entire amount credited to the
Participant’s Education Account on the date of payment. Notwithstanding the
foregoing, if the Participant incurs a Qualifying Distribution Event prior to
the date on which the entire balance of the Education Account has been
distributed, then the balance in the Education Account on the date of the
Qualifying Distribution Event shall be distributed to the Participant in the
same manner and at the same time as the Deferred Compensation Account is
distributed under Section 6 and in accordance with the rules and elections in
effect under Section 6.

 

12

--------------------------------------------------------------------------------


 

5.6          Unforeseeable Emergency. A distribution from the Deferred
Compensation Account may be made to a Participant in the event of an
Unforeseeable Emergency, subject to the following provisions:

 

5.6.1       A Participant may, at any time prior to his separation from Service
for any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

5.6.2       The Participant’s request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.

 

5.6.3       If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. A
distribution due to Unforeseeable Emergency shall not affect any deferral
election previously made by the Participant. If a Participant’s separation from
Service occurs after a request is approved in accordance with this Section
5.6.3, but prior to distribution of the full amount approved, the approval of
the request shall be automatically null and void and the benefits which the
Participant is entitled to receive under the Plan shall be distributed in
accordance with the applicable distribution provisions of the Plan.

 

5.6.4       The Committee may from time to time adopt additional policies or
rules consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

 

13

--------------------------------------------------------------------------------


 

Section 6.              Qualifying Distribution Events Payment Options:

 

6.1          Payment Options. The Participant shall elect in the Participant
Deferral Agreement the method under which the vested balance in the Deferred
Compensation Account will be distributed, either in a lump sum payment or in
equal annual installments over a term not to exceed ten (10) years. Payment
shall be made in the manner elected by the Participant and shall commence upon
the date of the Qualifying Distribution Event. A payment shall be treated as
made upon the date of the Qualifying Distribution Event if it is made on such
date or a later date within the same calendar year or, if later, by the 15th day
of the third calendar month following the Qualifying Distribution Event. A
payment may be further delayed to the extent permitted in accordance with
regulations and guidance under Section 409A of the Code. The Participant may
elect a different method of payment for each Qualifying Distribution Event. If
the Participant elects the installment payment option, the payment of each
annual installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant’s account pursuant
to Section 8 of the Plan. Such adjustment shall be made by dividing the balance
in the Deferred Compensation Account on such date by the number of annual
installments remaining to be paid hereunder; provided that the last annual
installment due under the Plan shall be the entire amount credited to the
Participant’s account on the date of payment. In the event the Participant fails
to make a valid election of the payment method, the distribution will be made in
a single lump sum payment upon the Qualifying Distribution Event.

 

14

--------------------------------------------------------------------------------


 

6.2          De Minimis Amounts. Notwithstanding any payment election made by
the Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed $10,000. Such payment shall be made
on or before the later of (i) December 31 of the calendar year in which the
Participant separates from Service from the Employer, or (ii) the date that is
2-1/2 months after the Participant separates from Service from the Employer.

 

6.3          Subsequent Elections. With the consent of the Committee, a
Participant may delay or change the method of payment of the Deferred
Compensation Account subject to the following requirements:

 

6.3.1       The new election may not take effect until at least 12 months after
the date on which the new election is made.

 

6.3.2       If the new election relates to a payment for a Qualifying
Distribution Event other than the death of the Participant, the Participant
becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the first payment for a period of at least five years from
the date such payment would otherwise have been made.

 

6.3.3       If the new election relates to a payment from the In-Service Account
or Education Account, the new election must be made at least 12 months prior to
the date of the first scheduled payment from such account.

 

For purposes of this Section 6.3 and Section 6.4, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

 

15

--------------------------------------------------------------------------------


 

6.4          Acceleration Prohibited. The acceleration of the time or schedule
of any payment due under the Plan is prohibited except as provided in
regulations and administrative guidance promulgated under Section 409A of the
Code. It is not an acceleration of the time or schedule of payment if the
Employer waives or accelerates the vesting requirements applicable to a benefit
under the Plan.

 

Section 7.              Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
if any, and any income, gains and losses attributable thereto, at the rate of
20% after one Year of Service, 40% after two Years of Service, 60% after three
Years of Service, 80% after four Years of Service and 100% after five Years of
Service, measured from the Crediting Date on which the Employer Credit is made.
Notwithstanding the foregoing, a Participant shall be fully vested in his
Account balance upon the earlier of (i) attainment of Normal Retirement Age
while an Employee, (ii) death, or (iii) becoming Disabled. If a Participant’s
Deferred Compensation Account is not fully vested upon separation from Service,
the portion of the Deferred Compensation Account that is not fully vested shall
thereupon be forfeited.

 

Section 8.              Accounts; Deemed Investment; Adjustments to Account:

 

8.1          Accounts. The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
Committee shall also establish an In-Service Account and Education Account as a
part of the Deferred Compensation

 

16

--------------------------------------------------------------------------------


 

Account of each Participant, if applicable. The amount credited to the Deferred
Compensation Account shall be adjusted pursuant to the provisions of Section
8.3.

 

8.2          Deemed Investments. The Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
Account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made by the
Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

 

8.3          Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

8.3.1       The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit.

 

8.3.2       The Deferred Compensation Account shall be credited on each
Crediting Date with the total amount of any Participant Deferral Credits and
Employer Credits to such account since the last preceding Crediting Date.

 

8.3.3       The Deferred Compensation Account shall be credited or debited on
each day securities are traded on a national stock exchange with the amount of
deemed investment gain or loss resulting from the performance of the investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment

 

17

--------------------------------------------------------------------------------


 

gain or loss shall be determined by the Committee and such determination shall
be final and conclusive upon all concerned.

 

Section 9.              Administration by Committee:

 

9.1          Membership of Committee. A Committee may be designated by Employer,
consisting of at least three individuals appointed by Employer to serve at its
pleasure, but unless Employer determines otherwise, Employer’s existing
“Investment Committee”, which monitors the investments of Employer’s qualified
retirement plans, will serve as the Committee hereunder. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.

 

9.2          Committee Officers; Subcommittee. The Committee (if not the
Investment Committee) may elect a Chairman and may elect an acting Chairman. The
Committee may also elect a Secretary, and an acting Secretary, either of whom
may be but need not be a member of the Committee. The Committee may appoint from
its membership such subcommittees with such powers as the Committee shall
determine, and may authorize one or more of its members or any agent to execute
or deliver any instruments or to make any payment on behalf of the Committee.

 

9.3          Committee Meetings. The Committee may hold such meetings at such
places and at such intervals as it may from time to time determine.

 

9.4          Transaction of Business. All resolutions or other actions taken by
the Committee at any meeting shall be by vote of a majority of those present at
any such meeting

 

18

--------------------------------------------------------------------------------


 

and entitled to vote. Resolutions may be adopted or other action taken without a
meeting upon written consent thereto signed by all of the members of the
Committee.

 

9.5          Establishment of Rules. Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

 

9.6          Conflicts of Interest. No individual member of the Committee shall
have any right to vote or decide upon any matter relating solely to himself or
to any of his rights or benefits under the Plan (except that such member may
sign unanimous written consent to resolutions adopted or other action taken
without a meeting), except relating to the terms of his Participant Deferral
Agreement.

 

9.7          Correction of Errors. The Committee may correct errors and, so far
as practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case.

 

9.8          Authority to Interpret Plan. Subject to the claims procedure set
forth in Section 16, the Plan Administrator and the Committee shall have the
duty and discretionary authority to interpret and construe the provisions of the
Plan and to decide any dispute which may arise regarding the rights of
Participants hereunder, including the discretionary authority to construe the
Plan and to make determinations as to eligibility and benefits under the Plan.
Determinations by the Plan Administrator and/or the Committee shall be binding
and conclusive upon all interested persons.

 

19

--------------------------------------------------------------------------------


 

9.9          Third Party Advisors. The Committee may engage an attorney,
accountant, actuary or any other technical advisor on matters regarding the
operation of the Plan and to perform such other duties as shall be required in
connection therewith, and may employ such clerical and related personnel as the
Committee shall deem requisite or desirable in carrying out the provisions of
the Plan.

 

9.10        Expense Reimbursement. The Committee shall be entitled to
reimbursement by Employer for its reasonable expenses properly and actually
incurred in the performance of its duties in the administration of the Plan.

 

9.11        Indemnification. No member of the Committee shall be personally
liable by reason of any contract or other instrument executed by him or on his
behalf as a member of the Committee nor for any mistake of judgment made in good
faith, and the Employer shall indemnify and hold harmless, directly from its own
assets (including the proceeds of any insurance policy the premiums for which
are paid from the Employer’s assets), each member of the Committee and each
other officer, employee, or director of the Employer to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act, or omission to act, in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct or gross
negligence.

 

Section 10.            Contractual Liability; Trust:

 

10.1        Contractual Liability. The obligation of the Employer to make
payments hereunder shall constitute a contractual liability of the Employer to
the Participant. Such

 

20

--------------------------------------------------------------------------------


 

payments shall be made from the general funds of the Employer, and the Employer
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participant shall not have any interest in any particular assets of the
Employer by reason of its obligations hereunder. To the extent that any person
acquires a right to receive payment from the Employer, such right shall be no
greater than the right of an unsecured creditor of the Employer.

 

10.2        Trust. The Employer may establish a Trust with the Trustee, pursuant
to such terms and conditions as are set forth in the Trust Agreement. The Trust,
if and when established, is intended to be treated as a grantor trust for
purposes of the Code and all assets of the Trust shall be held in the United
States. The establishment of the Trust is not intended to cause Participants to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted and administered.

 

Section 11.            Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

11.1        Employer (by action of the Board, the Employer’s Chief Executive
Officer, or by the designee of either).

 

(i)            To amend the Plan;

 

(ii)           To appoint and remove members of the Committee; and

 

(iii)          To terminate the Plan as permitted in Section 14.

 

11.2        Committee.

 

(i)            To designate Participants;

 

21

--------------------------------------------------------------------------------


 

(ii)           To interpret the provisions of the Plan and to determine the
rights of the Participants under the Plan, except to the extent otherwise
provided in Section 16 relating to claims procedure;

 

(iii)          To administer the Plan in accordance with its terms, except to
the extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

(iv)          To account for the amount credited to the Deferred Compensation
Account of a Participant; and

 

(v)           To direct the Employer in the payment of benefits.

 

11.3        Plan Administrator.

 

(i)            To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and

 

(ii)           To administer the claims procedure to the extent provided in
Section 16.

 

Section 12.            Benefits Not Assignable; Facility of Payments:

 

12.1        Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

 

12.2        Payments to Minors and Others. If any individual entitled to receive
a payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that

 

22

--------------------------------------------------------------------------------


 

no guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

 

Section 13.            Beneficiary:

 

The Participant’s beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a beneficiary,
the beneficiary shall be his Surviving Spouse. If the Participant does not
designate a beneficiary and has no Surviving Spouse, the beneficiary shall be
the Participant’s estate. The designation of a beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a beneficiary (the “primary beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
contingent beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no contingent beneficiary, the balance shall be
paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any benefit to which such beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in a form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the beneficiary who filed the
disclaimer had predeceased the Participant.

 

23

--------------------------------------------------------------------------------


 

Section 14.            Amendment and Termination of Plan:

 

Employer may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

 

14.1        Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, Employer in its discretion may terminate the Plan and
distribute benefits to Participants subject to the following requirements:

 

14.1.1     All arrangements sponsored by Employer that would be aggregated with
the Plan under Section 1.409A-1(c) of the Treasury Regulations are terminated.

 

14.1.2     No payments other than payments that would be payable under the terms
of the Plan if the termination had not occurred are made within 12 months of the
termination date.

 

14.1.3     All benefits under the Plan are paid within 24 months of the
termination date.

 

14.1.4     Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within five years following the
date of termination of the Plan.

 

14.2        No Financial Triggers. Employer may not terminate the Plan and make
distributions to a Participant due solely to a change in the financial health of
Employer.

 

Section 15.            Communication to Participants:

 

Employer shall make a copy of the Plan available for inspection by Participants
and their beneficiaries upon written request during reasonable hours at the
principal office of Employer.

 

24

--------------------------------------------------------------------------------


 

Section 16.            Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1        Filing of a Claim for Benefits. If a Participant or beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being credited for his benefit, he shall
file a written claim therefore with the Plan Administrator.

 

16.2        Notification to Claimant of Decision. Within 90 days after receipt
of a claim by the Plan Administrator (or within 180 days if special
circumstances require an extension of time), the Plan Administrator will notify
the claimant of the decision with regard to the claim. In the event of such
special circumstances requiring an extension of time, there will be furnished to
the claimant prior to expiration of the initial 90-day period written notice of
the extension, which notice will set forth the special circumstances and the
date by which the decision will be furnished. If such claim is wholly or
partially denied, notice thereof will be in writing and worded in a manner
calculated to be understood by the claimant, and will set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following an adverse benefit
determination on review. Notwithstanding the forgoing, if the claim relates to a
Participant who is Disabled, the Plan

 

25

--------------------------------------------------------------------------------


 

Administrator will notify the claimant of the decision within 45 days (which may
be extended for an additional 30 days if required by special circumstances).

 

16.3        Procedure for Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the latest date on which such
notice could have been timely given, the claimant may appeal denial of the claim
by filing a written application for review with the Committee. Following such
request for review, the Committee will fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

 

16.4        Decision on Review. The decision on review of a claim denied in
whole or in part by the Plan Administrator will be made in the following manner:

 

16.4.1     Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee will notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension will be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
forgoing, if the claim relates to a Participant who is Disabled, the Committee
will notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

 

16.4.2     With respect to a claim that is denied in whole or in part, the
decision on review will set forth specific reasons for the decision, will be
written in a manner calculated to be understood by the claimant, and will cite
specific references to the pertinent Plan provisions on which the decision is
based.

 

16.4.3     All decisions of the Committee are final and conclusive.

 

16.5        Action by Authorized Representative of Claimant. All actions set
forth in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the

 

26

--------------------------------------------------------------------------------


 

Committee may require such evidence as either may reasonably deem necessary or
advisable of the authority to act of any such representative.

 

Section 17.            Miscellaneous Provisions:

 

17.1        Set off. Notwithstanding any other provision of this Plan, Employer
may reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder (net of any required withholdings) by the amount of any
loan, cash advance, extension of credit or other obligation of the Participant
to the Employer that is then due and payable, and the Participant shall be
deemed to have consented to such reduction.

 

17.2        Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

 

17.3        Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate the Participant or Beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit

 

27

--------------------------------------------------------------------------------


 

shall be reinstated if a valid claim is made by or on behalf of the Participant
or Beneficiary for all or part of the forfeited benefit.

 

17.4        Reliance on Data. The Employer, the Committee and the Plan
Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Representations of such data shall be binding
upon any party seeking to claim a benefit through a Participant, and the
Employer, the Committee and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.

 

17.5        Receipt and Release for Payments. Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

 

17.6        Headings. The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

17.7        Continuation of Employment. The establishment of the Plan shall not
be construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

28

--------------------------------------------------------------------------------


 

17.8        Merger or Consolidation; Assumption of Plan. In the event Employer
consolidates or merges into or with another corporation or entity, or transfers
all or substantially all of its assets to another corporation, partnership,
trust or other entity (a “Successor Entity”), such Successor Entity may assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan.

 

17.9        Construction. The provisions of the Plan shall be construed and
enforced in accordance with the laws of the State of Missouri, except to the
extent that such laws are superseded by ERISA and the applicable requirements of
the Code.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the 20th day of
December, 2006.

 

 

 

American Multi-Cinema, Inc.

 

 

 

 

 

By:

/s/ Keith P. Wiedenkeller

 

 

 

Keith P. Wiedenkeller

 

 

SVP of Human Resources

 

 

 

 

 

 

 

AMC Card Processing Services, Inc.

 

 

 

 

 

By:

/s/ Kevin M. Conner

 

 

 

Kevin M. Conner

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

ADDENDUM NO. 1

 

AMERICAN MULTI-CINEMA, INC. 401(K) SAVINGS PLAN

 

The following benefits, rights and features were included in the Loews Cineplex
Salaried Employees’ Profit Sharing and 401(k) Plan (the “Loews Plan”) but are
being eliminated prospectively, as of January 1, 2007, as a result of the merger
of the Loews Plan into this Plan. Pursuant to Code Section 411(d)(6), protected
benefits, rights and features listed below shall apply only to account balances
accrued under the Loews Plan prior to January 1, 2007.

 

Protected Benefit

 

Prior Plan
Effective Date

 

Amendment/Restatement
Effective Date

Right to Withdraw from Pre-1991 Matching Contribution Account

 

01/01/2002

 

01/01/2007

Age 59 1 /2 In-Service Withdrawals

 

01 /01 /2002

 

01/01/2007

Normal Retirement Date

 

01/01/2002

 

01/01/2007

 

--------------------------------------------------------------------------------